       Case 1:14-cv-07535-AT-DCF Document 302 Filed 02/05/21 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
TZVEE WOOD and ANDREA MALESTER,                                     DOC #: _________________
                                                                    DATE FILED: 2/5/2021
                              Plaintiffs,

               -against-                                                  14 Civ. 7535 (AT) (DCF)

MUTUAL REDEVELOPMENT HOUSES, INC., et al.,                                        ORDER

                          Defendants.
ANALISA TORRES, District Judge:

        Plaintiffs pro se, Tzvee Wood and Andrea Malester, bring this action alleging claims
against Defendants arising from a dispute over Plaintiffs’ application to purchase a Mitchell-
Lama apartment in New York City. ECF No. 1. By order of reference dated September 30,
2014, this Court referred the action to the Honorable Debra C. Freeman for general pretrial
matters. ECF No. 2. On April 21, 2015, Judge Freeman stayed discovery pending resolution of
Defendants’ motion to dismiss the complaint. ECF No. 35. On March 31, 2016, the Court
dismissed, inter alia, Plaintiffs’ claims against Defendants Michael Schwartz, The City of New
York Department of Housing Preservation and Development, and Joseph Quigley. ECF No. 70.
On March 1, 2017, the Court reconsidered its order of dismissal, but, did not reinstate claims
against Defendants Michael Schwartz, The City of New York Department of Housing
Preservation and Development, and Joseph Quigley. ECF No. 111. The stay was lifted on
March 8, 2017, allowing the parties to conduct discovery on Plaintiffs’ remaining claims. ECF
No. 114. On March 21, 2019, “given the age of this litigation,” Judge Freeman issued an order
extending fact discovery “one last time” to September 27, 2019. ECF No. 177 at 7. Judge
Freeman expressly warned the parties that “this deadline will be considered final, such that it will
not be extended by this Court absent a showing of extraordinary cause.” Id.

        Nonetheless, on September 24, 2019, Plaintiffs sought yet another extension of the
discovery cut-off, complaining that misconduct by Defendants’ counsel had deprived them of
both relevant documents and needed depositions. ECF No. 242 at 7–8. On November 19, 2019,
Judge Freeman ruled that “discovery in this case is closed, and will not be reopened by this
Court.” ECF No. 249 at 18. On August 5, 2020, the Court overruled Plaintiffs’ objections to
Judge Freeman’s order closing discovery. ECF No. 265. On October 29, 2020, Defendants
moved for summary judgment. ECF No. 275.

        On November 6, 2020, over a year after fact discovery closed, and after Defendants
submitted their summary judgment motion, Plaintiffs again move to reopen discovery. ECF No.
278. Plaintiffs move for sanctions against Defendants. ECF No. 288. Plaintiffs also move to
vacate the Court’s March 1, 2017 order and reinstate Defendants Michael Schwartz, The City of
New York Department of Housing Preservation and Development, and Joseph Quigley. ECF
Nos. 289, 291, 300. Finally, Plaintiffs move to amend their complaint. ECF No. 290.

       Plaintiffs submitted their motion to reopen discovery to Judge Freeman without an
       Case 1:14-cv-07535-AT-DCF Document 302 Filed 02/05/21 Page 2 of 2




accompanying statement that they conferred with Defendants prior to making the motion, which
runs afoul of Judge Freeman’s individual practices. Individual Practices of Magistrate Judge
Debra Freeman Rule 1.C. Additionally, Plaintiffs had over two years to engage in discovery,
which gave them ample opportunity to pursue evidence. See Trebor Sportswear Co. v. The Ltd.
Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989) (denying further discovery when the party
opposing summary judgment had a “fully adequate opportunity for discovery”). Accordingly,
Plaintiffs’ motion to reopen discovery is DENIED.

        Plaintiffs seek sanctions against Defendants’ counsel for failing to file certificates of
service. ECF No. 288 at 1–2. They embed their request in their reply brief in support of their
motion to reopen discovery. Id. Federal Rule of Civil Procedure 11(c)(2) requires that “[a]
motion for sanctions must be made separately from any other motion.” Fed. R. Civ. P. 11(c)(2).
Because Plaintiffs failed to comply with this directive, their motion is DENIED.

        Presumably, Plaintiffs move to reinstate certain defendants under Federal Rule of Civil
Procedure 60(b), which allows for relief from a final judgment if made within “no more than a
year after the entry of the . . . order.” Fed. R. Civ. P. 60(c). Because Plaintiffs’ applications
come nearly four years after entry of the judgment, these claims are untimely. Kellogg v. Strack,
269 F.3d 100, 104 (2d Cir. 2001) (holding that a Rule 60(b) motion brought “twenty-six months
after the entry of the final judgment . . . constitutes a patently unreasonable delay”).
Accordingly, Plaintiffs request relief is DENIED.

       Plaintiffs’ applications to reopen discovery and to reinstate certain defendants have been
denied, which forecloses Plaintiffs’ proposed amendments. Additionally, Plaintiffs have
demonstrated substantial undue delay in bringing their request to amend. Dluhos v. Floating &
Abandoned Vessel, Known as New York, 162 F.3d 63, 69 (2d Cir. 1998) (“[A] motion to amend
should be denied if there is . . . undue delay . . . .” (internal quotation mark and citation omitted)).
Accordingly, their request to amend their complaint is DENIED.

        The Clerk of Court is directed to terminate the motion at ECF No. 278 and to mail a copy
of this order to Plaintiffs pro se.

        SO ORDERED.

Dated: February 5, 2021
       New York, New York




                                                   2
